412 F.2d 1183
Edward DICKERSON, Plaintiff-Appellant,v.STATE OF ALABAMA et al., Defendants-Appellees.
No. 27250 Summary Calendar.
United States Court of Appeals Fifth Circuit.
June 25, 1969.

Edward Dickerson, pro se.
John A. Lockett, Jr., Asst. Atty. Gen. of Alabama, Montgomery, Ala., MacDonald Gallion, Atty. Gen. of Alabama, Walter S. Turner, Asst. Atty. Gen. of Alabama, Montgomery, Ala., for appellees.
Before JOHN R. BROWN, Chief Judges, and THORNBERRY and MORGAN, circuit judges.
PER CURIAM:


1
Pursuant to new Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the Clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy v. Houma Well Service, 5th Cir. 1969,  409 F.2d 804, Part I.


2
This appeal is from a judgment denying an Alabama convict's habeas corpus petition without holding an evidentiary hearing.  We affirm.


3
Appellant was convicted by a jury of first degree manslaughter and was sentenced to ten years' imprisonment.  No direct appeal was taken.  He applied for a writ of error coram nobis in the state trial court alleging failure of his retained counsel to advise him of his right to appeal.  After an evidentiary hearing at which appellant and his trial counsel testified, the court found that appellant was advised of his right to appeal by counsel and denied relief.  The Alabama Court of Appeals affirmed without an opinion.


4
Appellant filed a petition for habeas corpus in federal district court contending, in addition to the aforementioned lack of knowledge of his right to appeal, lack of effective counsel during the coram nobis proceedings both in the trial court and on appeal.  The district court denied habeas corpus relief without holding an evidentiary hearing.  Based upon a review of the state records and transcript, the court below found that appellant was given a full and fair evidentiary hearing in the state court and that there was sufficient evidence to support the trial court's findings.


5
On this appeal, appellant claims the state trial court erred in denying relief and the district court erred in denying relief without a hearing.  We disagree with these contentions.  The district court specifically found:


6
There is sufficient evidence to support the State Trial Judge's finding that the (appellant) was adequately represented at his trial and with regard to his right to appeal.


7
Having come to this conclusion, one in which we find no clear error, the court below was justified in denying appellant's habeas corpus petition without a hearing.  28 U.S.C. 2254; Gomez v. Beto, 5th Cir. 1968, 402 F.2d 766.  The judgment of the district court is


8
Affirmed.